DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “further configured to determine the reference curvature as a further function, at least in part, of at least one of” in lines 1-3 contains grammatical errors. Suggested alternative language is “further configured to determine the reference curvature as a function, at least in part, of at least one of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 2018/0020535 A1) in view of Moreau (US 2010/0046706 A1).
Claim 1; Cooley discloses an apparatus to facilitate treating a patient's treatment volume with therapeutic radiation using a multi-leaf collimation (MLC) system, the apparatus comprising: a control circuit configured to define a reference curvature (“trimming curve” [0071, 0075, and 0081]) and optimize a radiation treatment plan for the patient's treatment volume using an automatically iterating optimization process that favors apertures for the multi-leaf collimation system having local curvature that deviates only minimally from the reference curvature (MLC leaves are optimized to conform to the trimming curve [0071, 0075, and 0081]; plan is optimized to find the leaf configuration closest to the target dose distribution as defined by the trimming curve [0081, 0102, and 0122]; the plan that best conforms to the target dose distribution would include MLC leaf positions/apertures that deviate only minimally from the reference curvature/trimming curve). Cooley further discloses the references curvature is determined as a function of setting the reference curvature to a static minimal local curvature (the aperture defined by the leaves may be constrained to a finite number of configurations such as a vertical lines, diagonal shape, or convex or concave shape [0106]; limiting the aperture to one of these shapes constitutes determining the reference curvature as a function of a "static minimal local curvature" because it limits the leaf tips to a defined curve; any defined curve (or even a straight line) can be considered a "minimal" local curvature since a value for what constitutes “minimal” is not defined in the claims or specification). Cooley further discloses a radiation treatment platform operably configured to administer the therapeutic radiation to the patient in accordance with the radiation treatment plan as optimized by the control circuit (particle accelerator [0124, 0148, and 0203]).
Cooley fails to disclose optimizing as a function of predetermined cost functions wherein at least one of the cost functions favors apertures having the local curvature that deviates only 
Claim 2; Cooley discloses the control circuit is further configured to determine the reference curvature as a function of a shape of a projective mapping of the treatment volume onto an isocenter plane (fig. 2, treatment volume 708 defines the trimming curve). 
Claim 3; Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature because some regions require no trimming of the aperture, as taught by Cooley, and calculation of the cost function that favors apertures that deviate only minimally from a reference curvature at these locations would require more calculations and thus computing power and time for no added benefit.
Claim 4; the determination of whether trimming (and thus employment of the cost function) is needed, as disclosed with respect to claim 3, is determined as a function of patient anatomy (the shape of a treatment region, and thus whether an interior region of a treatment area would require trimming, is dictated by patient anatomy).
Claim 5; Cooley further discloses the aperture shape, and thus the required trimming curve, can change as the beam moves to different areas of the treatment region [0084 and 0101]. Determining when to selectively employ the cost function would therefore include switching amongst a plurality of different reference curvatures so as to optimize the treatment plan for each area.

Claims 6-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Younge (Penalization of aperture complexity in inversely planned volumetric modulated arc therapy. Medical Physics 39(11), p. 7160-7170, November 2012).
Claim 6; Cooley in view of Moreau fails to disclose at least another of the cost functions favoring larger apertures for the multi-leaf collimation system. However, Younge discloses a technique for radiation therapy planning for use with a multi-leaf collimation system comprising an automatically iterating optimization process that optimizes as a function of predetermined cost functions wherein at least one of the cost functions favors larger apertures for the multi-leaf collimation system (aperture‐regularization objective function integrated into the optimization process, a penalty based on this metric can reduce unnecessary complexity in the optimized plan by driving the optimizer toward a solution with smoother aperture shapes with larger areas p. 7161, left column, third paragraph; edge weight penalty is incorporated into the cost function p. 7161, right column, third full paragraph (“to include the edge penalty…”) and p. 7162, left column, first full paragraph “the ratio of the aperture perimeter to the aperture area has been used previously as an aperture complexity measure, although to our knowledge it has never been used within an optimization cost function”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate another cost function that favors larger apertures into the optimization process of Cooley in view of Moreau in order to reduce unnecessary complexity, as taught by Younge.
Claim 7; as noted above, Cooley teaches that trimming is not always needed (see the rejection of claim 3). Therefore, in the combination of Cooley in view of Moreau and Young as applied to claims 6, it would have been obvious to one of ordinary skill in the art before the 
Claim 8; Cooley in view of Moreau and Younge fails to disclose whether the control circuit is configured to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves in order to most effectively and efficiently optimize the treatment plan, otherwise some leaf pairs may be optimized that would not otherwise need to be if they are over a region that does not need to be shaped.
Claim 19; the subject matter of claim 19 is the same as claim 6 and is therefore rejected on the same grounds as claim 6.
Claim 20; Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau and Younge to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature and the cost function that favors larger apertures because some regions require no trimming, or shape optimization, of the aperture, as taught by Cooley, and calculation of the cost function that favors .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Ein-Gal (US 2005/0058245 A1).
Claim 9: Cooley in view of Moreau fails to disclose the MLC being a multi-layer MLC. However, Ein-Gal discloses a radiation therapy device comprising a multi-layer MLC 20 [0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the MLC in the apparatus of Cooley in view of Moreau as a multi-layer MLC, as taught by Ein-Gal, in order to allow for more precise shaping of the MLC aperture (since leaves can move in the x and y directions, Ein-Gal [0027-28]) and more effective blockage of radiation by the MLC leaves (Ein-Gal [0053]).
Response to Arguments
Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 19 to recite the reference curvature is determined as a function of setting the reference curvature to a static minimal local curvature. Upon further consideration of the Cooley reference, the examiner has determined that constraining the MLC aperture to an arrangement having a certain concave, convex, or straight line shape, as disclosed in paragraph [0106] constitutes setting the reference curvature to a static minimal local curvature for the reasons noted in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791